DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statements filed August 6, 2020 and November 3, 2021 have been placed in the application file and the information referred to therein has been considered as to the merits.  (With respect to foreign language references with no translation of the document: “If no translation is submitted, the examiner will consider the information in view of the concise explanation and insofar as it is understood on its face, e.g., drawings, chemical formulas, English language abstracts, in the same manner that non-English language information in Office search files is considered by examiner in conducting searches.” See MPEP §609.04(a)(II)(D) and 37 CFR 1.98(a)(3)(ii).)
Drawings
The drawings received on November 3, 2021 are acceptable.
Claim Objections
Claims 6 and 14 are objected to because of the following informalities:  citing “the fans” (last line in the claim), where “one or more fans” is given antecedent basis (see lines 2-3 of the claims).  The phrase: ‘the one or more fans’ should be used instead.  Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a controller configured to control…” in claims 1 and 8.  The corresponding structure is a special purpose computer that achieves the function (see figs. 4-5).
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 3, 9, 11, 17, and 19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by DE 102013009749 (Renz et al.).
	As to claim 1, Renz et al. teach a thermal management system (device for cooling [1]) comprising: 
a first coolant circuit (second coolant circuit [6]) through which a first coolant circulates, the first coolant circuit including at least: 
	a radiator (first heat exchanging device [7]) for cooling the first coolant; 
	a storage containing one or more power electronics (electronic components [3]); 
	a heat exchanger (second heat exchanger [11]); and
	a thermostatic valve (valve [8’]) configured to output the first coolant to at least one of the storage containing the one or more power electronics and the heat exchanger; 
a second coolant circuit (first coolant circuit [4]) through which a second coolant circulates, the second coolant circuit including at least: 
	the heat exchanger (second heat exchanger [11]) configured to cool the second coolant using the first coolant; 
	an energy storage unit (power source [2]) cooled by the second coolant; and 
	a refrigeration unit  (refrigeration machine device [5]) configured to cool the second coolant; 
	a coolant temperature sensor (temperature sensors [22, 22’]) configured to output a temperature of the coolant in the second coolant circuit (first coolant circuit [4]) (para 0035); and
	a controller (control device [12]) configured to control at least the refrigeration unit (refrigeration machine device [5]) based on the temperature of the coolant output by the coolant temperature sensor [22,22’], wherein, when the temperature of the coolant output by the coolant temperature sensor is greater than a refrigeration temperature threshold, the controller generates and sends a signal to turn on the refrigeration unit (fig. 1; para 0020 indicates control imparted on the controller and the refrigeration unit with a temperature threshold, wherein ambient temperature includes taking heat output as well; para 0025, 0043, 0051 provide further clarity regarding using the coolant temperature sensor and temperature thresholds).  
	As to claim 9, Renz et al. teach a thermal management system (device for cooling [1]) comprising: 
a radiator (first heat exchanging device [7]) for cooling a first coolant in a first coolant circuit (second coolant circuit [6]); 
a storage containing one or more power electronics (electronic components [3]), the storage (electronic components [3]) being connected to the first coolant circuit (second coolant circuit [6]); 
an energy storage unit (power source [2]) connected to a second coolant circuit (first coolant circuit [4]), wherein a second coolant in the second coolant circuit (first coolant circuit [4]) the energy storage unit (power source [2]);
a heat exchanger (second heat exchanger [11]) connected to the first coolant circuit (first coolant circuit [6]) and the second coolant circuit (first coolant circuit [4]), the heat exchanger configured to exchange heat between the first coolant and the second coolant;
a thermostatic valve (valve [8’]) connected to the first coolant circuit (second coolant circuit [6]), the thermostatic valve [8’] being configured to output the first coolant to at least one of the storage (electronic components [3]) containing the one or more power electronics and the heat exchanger (second heat exchanger [11]);
a refrigeration unit  (refrigeration machine device [5]) connected to the second coolant circuit (first coolant circuit [4]), and configured to cool the second coolant;
 a coolant temperature sensor (temperature sensors [22, 22’]) configured to output a temperature of the coolant in the second coolant circuit (first coolant circuit [4]) (para 0035); and
a controller (control device [12]) configured to control at least the refrigeration unit (refrigeration machine device [5]) based on the temperature of the coolant output by the coolant temperature sensor, wherein, when the temperature of the coolant output by the coolant temperature sensor [22, 22’] is greater than a refrigeration temperature threshold, the controller generates and sends a signal to turn on the refrigeration unit (fig. 1; para 0020 indicates control imparted on the controller and the refrigeration unit with a temperature threshold, wherein ambient temperature includes taking heat output as well; para 0025, 0043, and 0051 provide further clarity regarding using the coolant temperature sensor and temperature thresholds).  
	As to claim 17, Renz et al. teach method of controlling a thermal management system (device for cooling [1]), the method comprising circulating a first coolant in a first coolant circuit (second coolant circuit [6]), the first coolant circuit having: 
	a radiator (first heat exchanging device [7]) for cooling the first coolant; 
	a storage containing one or more power electronics (electronic components [3]); 
	a heat exchanger (second heat exchanger [11]); and
	a thermostatic valve (valve [8’]) configured to output the first coolant to at least one of the storage (electronic components [3]) containing the one or more power electronics and the heat exchanger (second heat exchanger [11]); 
circulating a second coolant in a second coolant circuit (first coolant circuit [4]) having: 
	the heat exchanger (second heat exchanger [11]) configured to cool the second coolant using the first coolant; 
	an energy storage unit (power source [2]) cooled by the second coolant; and 
	a refrigeration unit  (refrigeration machine device [5]) configured to cool the second coolant; 
detecting, using a coolant temperature sensor (temperature sensors [22, 22’]), a temperature of the coolant in the second coolant circuit (first coolant circuit [4]) (para 0035); and
controlling, using a controller (control device [12]), the refrigeration unit (refrigeration machine device [5]) based on the temperature of the coolant output by the coolant temperature sensor [22,22’], wherein, when the temperature of the coolant output by the coolant temperature sensor is greater than a refrigeration temperature threshold, the controller generates and sends a signal to turn on the refrigeration unit (fig. 1; para 0020 indicates control imparted on the controller and the refrigeration unit with a temperature threshold, wherein ambient temperature includes taking heat output as well; para 0025, 0043, 0051  provide further clarity regarding using the coolant temperature sensor and temperature thresholds).  
As to claims 3, 11, and 19, Renz et al. teach when the coolant temperature output by the coolant temperature sensor is less than or equal to a lower refrigeration temperature threshold, the controller turns off the refrigeration unit (para 0020 discusses when refrigeration machine device is off; para 0043 discusses battery temperature adjustment via coolant (note: fig. 1 shows that the temperature sensors [22, 22’] are indicative of battery temperature and para 0035 indicates they also are linked to coolant temperature) and para 0044 indicates that refrigerating machine device [5] remains off).  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 2, 7, 10, 15, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Renz et al.  (The teachings of Renz et al., as set forth above and applicable herein, are incorporated herein but not reiterated herein for brevity’s sake.) 
	As to claims 2, 10, and 18, Renz et al. teach that the refrigeration temperature threshold is about 20-25°C (para 0051).  Although this is not 30°C, as claimed, it is close, such that obviousness is achieved.  It has been held that when the difference between a claimed invention and the prior art is the range or value of a particular variable, then a prima facie rejection is properly established when the difference in the range or value is minor.  Titanium Metals Corp. of Am. v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985).  Generally, differences in ranges will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such ranges is critical. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969).  Claims that differ from the prior art only by slightly different (non-overlapping) ranges are prima facie obvious without a showing that the claimed range achieves unexpected results relative to the prior art. (In re Woodruff, 16 USPQ2d 1935,1937 (Fed. Cir. 1990))  Also see MPEP §2144.05(I).
	As to claims 7 and 15, Renz et al. teach the thermostatic valve [8’] switches between a closed state, in which the thermostatic valve outputs the first coolant to the storage containing the power electronics (electronic components [3]) (i.e. see figs 2-4), and a fully opened state, in which the thermostatic valve outputs the first coolant to the heat exchanger (i.e. see fig. 1), and wherein, between the closed state and the fully opened state, the thermostatic valve outputs the first coolant to both the storage containing the power electronics and the heat exchanger (via partial valve opening/closing).  (Note: Para 0032 states that any suitable valve means can be used, thus, at the very least, a valve that allows for graded flow via fully opened to fully closed – i.e. that similar to a manual twist sink faucet – would at the very least be obvious, as it is one of two known valve types (the other being a valve with only an off state and an on state, i.e. a sink faucet that operates with a sensor).  Thus, at the very least, it would have been obvious to one having ordinary skill in the art at the time the claimed invention was made (as applicable to pre-AIA  applications) or effectively filed (as applicable to AIA  applications) to use a valve which allows flow between being in an opened and closed state – resulting in the thermostatic valve outputs the first coolant to both the storage containing the power electronics and the heat exchanger – as Renz et al. teaches that any suitable valve can be used, wherein this is a known valve suitable for the purpose of operating as the valve.  “When considering obviousness of a combination of known elements, the operative question is thus "whether the improvement is more than the predictable use of prior art elements according to their established functions." Id . at ___, 82 USPQ2d at 1396.” See MPEP §2141(I).)
Claims 4-5 and 12-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Renz et al., and  as applied to claims 1, 3, 9, and 11 above, and further in view of US 2017 0072813 (Martin et al.). 
	As to claims 4 and 12, Renz et al. do not teach that the refrigeration unit further includes an immersion heater, and wherein, when the coolant temperature output by the coolant temperature sensor is less than a heating temperature threshold, the controller turns on the immersion heater.  
	However, Martin et al. teach of a heating/cooling system (refrigeration unit) that includes an electric heater, such as an immersion heater, wherein the heater is used to keep the battery at a desired temperature – including heating when the battery is below a heating threshold, using temperature sensors of the battery as communicated to a controller – for optimal regenerative braking (para 0028, 0030-0031; fig. 2).
The motivation for having an immersion heater (in the refrigeration unit), wherein when the battery temperature output by the temperature sensor is less than a heating threshold, the controller terns on the immersion heater is to provide optimal regenerative braking (para 0028, 0030-0031; fig. 2).  Therefore it would have been obvious to one having ordinary skill in the art at the time the claimed invention was made (as applicable to pre-AIA  applications) or effectively filed (as applicable to AIA  applications) to have an immersion heater (in the refrigeration unit), wherein when the battery temperature output by the temperature sensor is less than a heating threshold, the controller terns on the immersion heater (as taught by Martin et al. and applied to Renz et al.) to provide optimal regenerative braking.  (Note: Fig. 1 of Renz et al. shows that the temperature sensors [22, 22’] are indicative of battery temperature and para 0035 indicates they also are linked to coolant temperature; thus the combination would be related to the coolant temperature, as Renz et al. relates the coolant temperature and the battery temperature. )
	As to claims 5 and 13, Martin et al., relied upon to render obvious applying the heating between 20°F-120°F (-6.7°C-48.9°C) and provides a narrower optimized rate of 68°f-72°F (20°C-22.2°C) (para 0031).  Although this does not specifically line up with the heating temperature threshold of 10°C, such a threshold is at least rendered obvious, as the preferred lower ranges (-6.7°C and 20°C) encompass the claimed 10°C, thus rendering such a threshold obvious.  
Claims 6, 14, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Renz et al., and  as applied to claims 1, 9, 17, and 19 above, and further in view of US 2015/0195711 (Rawlison).
	As to claims 6 and 14, Renz et al. do not teach one or more fans provided adjacent to the radiator, and configured to move air across the radiator; and an ambient temperature sensor connected to the controller, wherein when ambient temperature output by the ambient temperature sensor is less than an ambient temperature threshold, the controller generates and sends a signal to turn off the fans.  
	However, Rawlison teaches the use of a fan [203] provided adjacent to a radiator [203], and configured to move air across the radiator (fig. 6; para 0039); and an ambient temperature sensor connected to the controller (fig. 9; para 0045), wherein when ambient temperature output by the ambient temperature sensor is less than an ambient temperature threshold, the controller generates and sends a signal to turn off the fans (para 0039 – an indication of only turning on fans during a certain ambient temperature indicates that the fans would be off if this condition is not met, thus meeting the claim language).  The motivation for having one or more fans provided adjacent to the radiator, and configured to move air across the radiator; and an ambient temperature sensor connected to the controller, wherein when ambient temperature output by the ambient temperature sensor is less than an ambient temperature threshold, the controller generates and sends a signal to turn off the fans is to provide optimal thermal management (abs).  Therefore it would have been obvious to one having ordinary skill in the art at the time the claimed invention was made (as applicable to pre-AIA  applications) or effectively filed (as applicable to AIA  applications) to provide one or more fans provided adjacent to the radiator, and configured to move air across the radiator; and an ambient temperature sensor connected to the controller, wherein when ambient temperature output by the ambient temperature sensor is less than an ambient temperature threshold, the controller generates and sends a signal to turn off the fans, as this provides optimal thermal management of a system.  At the very least, combining one or more fans provided adjacent to the radiator, and configured to move air across the radiator; and an ambient temperature sensor connected to the controller, wherein when ambient temperature output by the ambient temperature sensor is less than an ambient temperature threshold, the controller generates and sends a signal to turn off the fans (as taught by Rawlison and as applied to the radiator of Renz et al.) would yield the predictable result of providing an operable thermal management system.  Therefore it would have been obvious to one having ordinary skill in the art at the time the claimed invention was made (as applicable to pre-AIA  applications) or effectively filed (as applicable to AIA  applications) to provide one or more fans provided adjacent to the radiator, and configured to move air across the radiator; and an ambient temperature sensor connected to the controller, wherein when ambient temperature output by the ambient temperature sensor is less than an ambient temperature threshold, the controller generates and sends a signal to turn off the fans (as taught by Rawlison and as applied to the radiator of Renz et al.), as the combination would yield the predictable result of providing an operable thermal management system.  “When considering obviousness of a combination of known elements, the operative question is thus "whether the improvement is more than the predictable use of prior art elements according to their established functions." Id . at ___, 82 USPQ2d at 1396.” See MPEP §2141(I).  
	As to claim 20, Renz et al. do not teach that the first coolant circuit further includes one or more fans provided adjacent to the radiator, and configured to move air across the radiator, and wherein the method further comprises:  detecting ambient temperature using an ambient temperature sensor; and controlling, using the controller, the one or more fans, and wherein, when ambient temperature output by the ambient temperature sensor is less than an ambient temperature threshold, the controller generates and sends a signal to turn off the one or more fans.
	However, Rawlison teaches the use of a fan [203] provided adjacent to a radiator [203], and configured to move air across the radiator (fig. 6; para 0039); and wherein the method further comprises detecting ambient temperature using an ambient temperature sensor; and controlling, using the controller (fig. 9; para 0045), the one or more fans, and wherein, when ambient temperature output by the ambient temperature sensor is less than an ambient temperature threshold, the controller generates and sends a signal to turn off the one or more fans (para 0039 – an indication of only turning on fans during a certain ambient temperature indicates that the fans would be off if this condition is not met, thus meeting the claim language).  The motivation for having one or more fans provided adjacent to the radiator, and configured to move air across the radiator, and wherein the method further comprises:  detecting ambient temperature using an ambient temperature sensor; and controlling, using the controller, the one or more fans, and wherein, when ambient temperature output by the ambient temperature sensor is less than an ambient temperature threshold, the controller generates and sends a signal to turn off the one or more fans is to provide optimal thermal management (abs).  Therefore it would have been obvious to one having ordinary skill in the art at the time the claimed invention was made (as applicable to pre-AIA  applications) or effectively filed (as applicable to AIA  applications) to provide one or more fans provided adjacent to the radiator, and configured to move air across the radiator, and wherein the method further comprises:  detecting ambient temperature using an ambient temperature sensor; and controlling, using the controller, the one or more fans, and wherein, when ambient temperature output by the ambient temperature sensor is less than an ambient temperature threshold, the controller generates and sends a signal to turn off the one or more fans, as this provides optimal thermal management of a system.  At the very least, combining one or more fans provided adjacent to the radiator, and configured to move air across the radiator, and wherein the method further comprises:  detecting ambient temperature using an ambient temperature sensor; and controlling, using the controller, the one or more fans, and wherein, when ambient temperature output by the ambient temperature sensor is less than an ambient temperature threshold, the controller generates and sends a signal to turn off the one or more fans  (as taught by Rawlison and as applied to the radiator of Renz et al.) would yield the predictable result of providing thermal management to the system.  Therefore it would have been obvious to one having ordinary skill in the art at the time the claimed invention was made (as applicable to pre-AIA  applications) or effectively filed (as applicable to AIA  applications) to provide one or more fans provided adjacent to the radiator, and configured to move air across the radiator, and wherein the method further comprises:  detecting ambient temperature using an ambient temperature sensor; and controlling, using the controller, the one or more fans, and wherein, when ambient temperature output by the ambient temperature sensor is less than an ambient temperature threshold, the controller generates and sends a signal to turn off the one or more fans (as taught by Rawlison and as applied to the radiator of Renz et al.), as the combination would yield the predictable result of providing an thermal management to the system.  “When considering obviousness of a combination of known elements, the operative question is thus "whether the improvement is more than the predictable use of prior art elements according to their established functions." Id . at ___, 82 USPQ2d at 1396.” See MPEP §2141(I).  
Claims 8 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Renz et al., as applied to claims 1 and 9 above, further in view of US 2018/0345815 (Porras et al.).  
	As to claims 8 and 16, Renz et al. do not teach wherein the first coolant circuit further includes: a radiator bypass circuit that bypasses the radiator; and another thermostatic valve provided between the power electronics cabinet and the radiator and connected to the first coolant circuit and the radiator bypass circuit, the other thermostatic valve switching between a closed state, in which the other thermostatic valve outputs the first coolant to the radiator, and a fully opened state, in which the other thermostatic valve outputs the first coolant to a point in the first coolant circuit downstream of the radiator, thereby bypassing the radiator, and w17Attorney Docket No.: 00152-9421-00000herein, between the closed state and the fully opened state, the other thermostatic valve outputs the first coolant to both the storage containing the power electronics and the heat exchanger.  
	However, Porras et al. teach a radiator bypass circuit that bypasses the radiator [216] (bypass seen in figs. 2A-2B); and another thermostatic valve (TBCV 2-way coolant valve [224]) provided between the power electronics cabinet (inverter system controller [126]) and the radiator [216] and connected to the first coolant circuit and the radiator bypass circuit, the other thermostatic valve [224] switching between a closed state, in which the other thermostatic valve outputs the first coolant to the radiator, and a fully opened state, in which the other thermostatic valve outputs the first coolant to a point in the first coolant circuit downstream of the radiator, thereby bypassing the radiator, and w17Attorney Docket No.: 00152-9421-00000herein (fig. 2A-2B).  The motivation for having the first coolant circuit further include: a radiator bypass circuit that bypasses the radiator; and another thermostatic valve provided between the power electronics cabinet and the radiator and connected to the first coolant circuit and the radiator bypass circuit, the other thermostatic valve switching between a closed state, in which the other thermostatic valve outputs the first coolant to the radiator, and a fully opened state, in which the other thermostatic valve outputs the first coolant to a point in the first coolant circuit downstream of the radiator, thereby bypassing the radiator, and w17Attorney Docket No.: 00152-9421-00000herein, between the closed state and the fully opened state, the other thermostatic valve outputs the first coolant to both the storage containing the power electronics and the heat exchanger is to provide proper thermal management (0040-0041).  Therefore it would have been obvious to one having ordinary skill in the art at the time the claimed invention was made (as applicable to pre-AIA  applications) or effectively filed (as applicable to AIA  applications) to provide a radiator bypass circuit that bypasses the radiator; and another thermostatic valve provided between the power electronics cabinet and the radiator and connected to the first coolant circuit and the radiator bypass circuit, the other thermostatic valve switching between a closed state, in which the other thermostatic valve outputs the first coolant to the radiator, and a fully opened state, in which the other thermostatic valve outputs the first coolant to a point in the first coolant circuit downstream of the radiator, thereby bypassing the radiator, and w17Attorney Docket No.: 00152-9421-00000herein, between the closed state and the fully opened state, the other thermostatic valve outputs the first coolant to both the storage containing the power electronics and the heat exchanger, as this provides proper thermal management of a system.  At the very least, combining the first coolant circuit further including: a radiator bypass circuit that bypasses the radiator; and another thermostatic valve provided between the power electronics cabinet and the radiator and connected to the first coolant circuit and the radiator bypass circuit, the other thermostatic valve switching between a closed state, in which the other thermostatic valve outputs the first coolant to the radiator, and a fully opened state, in which the other thermostatic valve outputs the first coolant to a point in the first coolant circuit downstream of the radiator, thereby bypassing the radiator, and w17Attorney Docket No.: 00152-9421-00000herein, between the closed state and the fully opened state, the other thermostatic valve outputs the first coolant to both the storage containing the power electronics and the heat exchanger (as taught by Porras et al. and as applied to Renz et al.) would yield the predictable result of providing thermal management to the system.  Therefore it would have been obvious to one having ordinary skill in the art at the time the claimed invention was made (as applicable to pre-AIA  applications) or effectively filed (as applicable to AIA  applications) to provide a radiator bypass circuit that bypasses the radiator; and another thermostatic valve provided between the power electronics cabinet and the radiator and connected to the first coolant circuit and the radiator bypass circuit, the other thermostatic valve switching between a closed state, in which the other thermostatic valve outputs the first coolant to the radiator, and a fully opened state, in which the other thermostatic valve outputs the first coolant to a point in the first coolant circuit downstream of the radiator, thereby bypassing the radiator, and w17Attorney Docket No.: 00152-9421-00000herein, between the closed state and the fully opened state, the other thermostatic valve outputs the first coolant to both the storage containing the power electronics and the heat exchanger (as taught by Porras  et al. and as applied to Renz et al.), as the combination would yield the predictable result of providing an thermal management to the system.  “When considering obviousness of a combination of known elements, the operative question is thus "whether the improvement is more than the predictable use of prior art elements according to their established functions." Id . at ___, 82 USPQ2d at 1396.” See MPEP §2141(I).  
Regarding the “between the closed state and the fully opened state, the other thermostatic valve outputs the first coolant to both the storage containing the power electronics and the heat exchanger” – the combination would render this limitation obvious as the inclusion of the bypass within the first coolant of Renz et al.  Note: Renz’s para 0032 states that any suitable valve means can be used, thus, at the very least, a valve that allows for graded flow via fully opened to fully closed – i.e. that similar to a manual twist sink faucet – would at the very least be obvious, as it is one of two known valve types (the other being a valve with only an off state and an on state, i.e. a sink faucet that operates with a sensor).  Thus, at the very least, it would have been obvious to one having ordinary skill in the art at the time the claimed invention was made (as applicable to pre-AIA  applications) or effectively filed (as applicable to AIA  applications) to use a valve which allows flow between being in an opened and closed state – resulting in the other thermostatic valve outputs the first coolant to both the storage containing the power electronics and the heat exchanger – as Renz et al. teaches that any suitable valve can be used, wherein this is a known valve suitable for the purpose of operating as the valve.  “When considering obviousness of a combination of known elements, the operative question is thus "whether the improvement is more than the predictable use of prior art elements according to their established functions." Id . at ___, 82 USPQ2d at 1396.” See MPEP §2141(I).  Furthermore, Porras et al. also teaches this type of valve is known in the art – specifically a proportional valve that controls the amount of flow para 0032).  The same reasons for obviousness as set forth above (combination for predictable results) would also apply to Porras et al.; such reasoning is incorporated herein but not reiterated herein for brevity’s sake. )
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EUGENIA WANG whose telephone number is (571)272-4942. The examiner can normally be reached a flex schedule, generally Monday-Thursday 5:30 -7:30(AM) and 9:00-4:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, D Lawrence Tarazano can be reached on 571-272-1515. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EUGENIA WANG/Primary Examiner, Art Unit 1759